Case: 14-60328      Document: 00513440841         Page: 1    Date Filed: 03/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 14-60328
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       March 28, 2016
                                                                          Lyle W. Cayce
IDALIA SOSA-PERDOMO,                                                           Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                        Petitions for Review of Orders of the
                           Board of Immigration Appeals
                               BIA No. A078 910 394


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Idalia Sosa-Perdomo, a native and citizen of Guatemala, petitions for
review of the order of the Board of Immigration Appeals (BIA) dismissing her
appeal of the immigration judge’s (IJ) denial of her motion to reopen her in
absentia removal proceedings. She also petitions for review of the BIA’s order
denying her motion for reconsideration. We have jurisdiction to review the
denials of these motions. See Nolos v. Holder, 611 F.3d 279, 281 (5th Cir. 2010).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60328     Document: 00513440841       Page: 2    Date Filed: 03/28/2016


                                    No. 14-60328

      We review the BIA’s denials of motions to reopen or reconsider under a
“highly deferential abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d
295, 303 (5th Cir. 2005). The BIA “abuses its discretion when it issues a
decision that is capricious, irrational, utterly without foundation in the
evidence, based on legally erroneous interpretations of statutes or regulations,
or based on unexplained departures from regulations or established policies.”
Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).
      We review the BIA’s rulings of law de novo and its findings of fact for
substantial evidence. Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007).
Under the substantial-evidence test, “this court may not overturn the BIA’s
factual findings unless the evidence compels a contrary conclusion.” Gomez-
Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). Because the BIA affirmed
the IJ’s decision based, in part, on the reasons articulated by the IJ, we will
also consider the IJ’s decision. See id.
      To   the   extent    that     Sosa-Perdomo     argues     under    8    U.S.C.
§ 1229a(b)(5)(C)(ii) that she did not receive the notice of hearing mailed to the
Illinois address set forth in her Form I-830 because she did not supply an
address to immigration officials as required by 8 U.S.C. § 1229(a)(1)(F),
reopening is not warranted. See id. at 360-61. Further, despite her affidavit
to the contrary, the record evidence, including the Form I-830, does not compel
the conclusion that the BIA erred by finding that Sosa-Perdomo provided the
Illinois address. See id. at 358.
      In considering whether Sosa-Perdomo had overcome the weaker
presumption of delivery accorded to mailed hearing notices, the BIA did not
misapply Matter of M-R-A-, 24 I&N Dec. 665 (BIA 2008), by taking into account
Sosa-Perdomo’s lack of diligence in failing to file her motion to reopen until
over nine years after she was ordered removed in absentia. See 24 I&N Dec.



                                           2
    Case: 14-60328    Document: 00513440841     Page: 3   Date Filed: 03/28/2016


                                 No. 14-60328

at 674 (setting forth a non-exclusive list of factors which may be considered but
instructing that “all relevant evidence submitted to overcome the weaker
presumption of delivery must be considered”). As Sosa-Perdomo’s motions
sought discretionary relief, she had no liberty interest at stake and cannot
show that the BIA violated her due process rights. See Gomez-Palacios, 560
F.3d at 361 n.2. Finally, Sosa-Perdomo fails to show that her case met the
standard for assignment to a three-member panel. See 8 C.F.R. § 1003.1(e)(6).
The BIA did not abuse its discretion. See Zhao, 404 F.3d at 303.
      The petitions for review are DENIED.




                                       3